DECLARATION AND AFFIDAVIT OF ANNIE SIMPSON

i. My name is Annie Simpson and I am over the age of eighteen and am competent
to provide the information that follows based upon my personal knowledge.

= On June 29, 2020 at 3:25pm, I called the Graham Police Department to inquire
about how to apply for a permit to demonstrate at the Alamance County Historical Courthouse.

a Chief Kristy Cole informed me that I would have to submit written permission
from the Alamance County Manager’s Office along with my application for demonstration
permit in order to hold a permitted demonstration at the courthouse

4. On June 29, 2020 at 4:02pm, I called the Alamance County Manager’s Office to
inquire about the process of acquiring written permission to demonstrate at the Alamance County
Historical Courthouse.

a I told the individual that I was applying for a protest permit with Graham PD and
that the protest would be on county property at the courthouse.

6. I asked for the email address for the county manager’s office so I could request
the written permission Graham PD told me was needed. The person I spoke with asked me what
I needed the permit for and I answered that I was applying for a protest permit. After waiting on
hold, the person at the County Manager’s office said, “I’m not sure why Graham is telling you to
contact the County Manager because the County does not issue any kind of protest permits.
You’ll have to go through the city of Graham.”

i I explained again that it was Graham Assistant Police Chief Kristy Cole who had
sent me to the County Manager, to gain written permission to be on county property outside the
Alamance County Historical Courthouse.

8. In response, the County Manager’s Office said, “We don’t allow any kind of
protest on the courthouse grounds.”

9. I asked for clarification and the representative from the County Manager’s Office
confirmed that no protests are allowed on courthouse grounds. I again asked for the County
Manager’s email address so I could send a written request and was given the email address for
Bryan Haygood, Alamance County Manager.

10. On June 29, 2020 at 4:08pm, I sent Mr. Haygood an email requesting written
permission to demonstrate on the steps and/or grass of the Alamance County Historical
Courthouse.

11. Asof this filing, I have received no reply and am therefore unable to begin the
process of requesting a permit from Graham to demonstrate at the Alamance County Historical
Courthouse.

Case 1:20-cv-00613-CCE-LPA Document 2-8 Filed 07/02/20 Page 1 of 3
12. | am unaware of any written policy stating that protests are not allowed on the
grass or steps of the Alamance County Historical Courthouse. And, I am not aware of any
written policy stating that individuals must contact Alamance County in order to be granted a
permit from Graham to demonstrate at the Alamance County Historical Courthouse.

13. Asa life-long resident of North Carolina, I’ve seen first-hand the white-
supremacist violence attracted by Confederate monuments. While I was a student at UNC,
violent racists were emboldened by the University’s explicit commitment to the monument,
which was erected in obvious defense of racial intimidation and a racist social order. These
racists threatened to kill my friends and fellow activists.

14. These death threats were issued repeatedly online and in person for years, often as
racists demonstrated at the monument. Not to mention, video evidence and eyewitness accounts,
including those offered under oath, show that these racists were allowed to intimidate, denigrate,
and physically maim students and community members as we protested in defense of Black
lives. Confederate monuments not only serve as material nodes of a long-lasting white-
supremacist social hierarchy, but are rallying points for dangerous hate groups who harm citizens
and threaten to do far worse.

15. | When we stand together in dissent against unjust systems and iconography, and
make our voices heard, we signal to our communities that we will not accept racist violence,
badged and un-badged. Moreover, the fight for Black lives is not bound by zip-codes or county
borders. What happens in Graham, or Alamance County, affects populations outside of those
demarcations: nothing happens in a vacuum.

16. I should not have to file for a permit to protest to begin with. I have a right to
protest freely on public property. This right is incredibly important to me as I believe that no-one
should have to gain permission to publically express dissent. That suppression of speech in
opposition to the presumed status-quo, by its very definition, is fascism.

17. The Graham Police Department, in collaboration with the Alamance County
Manager’s Office, has denied me right to protest though bureaucratic nonsense.

18. My interest in protesting in Graham is to support the waves of recent protests
against police violence and systemic racism, insist that Black Lives Matter here, and demonstrate
a strong opposition to the Alamance County Confederate Monument. This struggle is urgent in
Graham, as Alamance County is home to ACTBAC (Alamance County Taking Back Alamance
County), a local hate group known for threatening anti-racist activists, bringing weapons to
Confederate monuments, and stealing student art honoring victims of racial violence.

19. This Fourth of July weekend, I would like to be able to spontaneously go with a
small group of people (less than 10), and walk on the public sidewalks of Graham and the steps
at the Alamance Historical Courthouse in Graham without having to first seek a permit from the
City of Graham, and without seeking the permission of the Alamance County Manager.

Case 1:20-cv-00613-CCE-LPA Document 2-8 Filed 07/02/20 Page 2 of 3

 
20. 1am participating in this lawsuit because I want Graham and Alamance County to
open up the city of Graham and the courthouse grounds to peaceful demonstration. I want all law
enforcement—including the Graham Police Department, the Alamance County Sheriff, and the
State Police—to respect my right to demonstrate against symbols of government-endorsed white
supremacy such as the Confederate monument in front of the county courthouse in Graham.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on July 2, 2020.

ee

Annie Simpson \/

Case 1:20-cv-00613-CCE-LPA Document 2-8 Filed 07/02/20 Page 3 of 3
